DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisherbini et al. (US 2010/0105653, hereinafter, Eisherbini) in view of LU (US 2019/0139846.)
In regard to claims 1 and 13, in fig. 4A, Eisherbini discloses a semiconductor package structure 100 (para [0024]), comprising:
a redistribution layer structure 158-1 (para [0046]), having a first surface and a second surface opposite to each other;
a chip 114 disposed on the first surface of the redistribution layer structure (para [0024]), and electrically connected to the redistribution layer structure;
an electronic device, or chiplets, 134-1/134-2 disposed in the redistribution layer structure (para [0024]), electrically connected to the chip, and comprising a dielectric layer disposed therein (not clearly numbered); and
a stress compensated layer, disposed in the redistribution layer structure, wherein the dielectric layer provides a first stress in a first direction perpendicular to the second surface, and the stress compensated layer provides a second stress in a second direction opposite to the first direction.
Eisherbini also further discusses the inherent stress that occurs between the devices and the different stresses due to different materials (paras [0036-0037]) except the exact values as currently claimed.
Lu, in fig. 1, discloses an analogous device including a redistribution structure (not clearly numbered) and a stressed compensated layer 10’ (para [0036]) on the structure. Lu further teaches the stress layer may include Cu, Ag, Al, etc. (para [0037]). Thus, these materials provide the same stress values as currently claimed. It is common in the art to adjust the stress values in order to prevent warpage issue that occurs among layers (para [0036].) 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to adjust the stress values among layers in order to take the advantage.
Regarding claims 2 and 14, the materials as disclosed are capable of functioning as tensile or compressive stress.
Regarding claims 3-4 and 15-16, as mentioned above the combination discloses wherein the material of the stress compensated layer comprises silicon oxide, silicon nitride, aluminum oxide, or a combination thereof.
Regarding claims 7-11 and 19, the location of the stress layer is shown in fig. 4A. However, the stress layer may be formed either above or under the electronic device without changing its property. It is common to one of ordinary skill in the art to place the stress layer at certain locations in order to facilitate the process of forming the package and certain design criteria. 
Regarding claims 12 and 20, Eisherbini further comprising a carrier substrate, or package substrate, 102 disposed on the second surface (para [0024].)
Claim(s) 5-6 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisherbini as applied to claim 1 above, and further in view of LIN et al. (US 2016/0293581, hereinaftyer, Lin.)
In regard to claims 5-6 and 17-18, Eisherbini discloses all of the claimed limitations as mentioned above, except, wherein the electronic device is a capacitor, the capacitor comprises an upper electrode, a lower electrode and the dielectric layer located therebetween, and the stress compensated layer is disposed between the upper electrode and the dielectric layer. 
Lin, in fig. 1A, discloses an analogous semiconductor device, or package, 10a (para [0022]) including a redistribution layer 126 (para [0028], and a capacitor structure MLCC 150 imbedded in the redistribution structure (para [0022]). The capacitor provides stability of the power within the package. It is common in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to integrate a capacitor device in the package in order to take the advantage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/               Primary Examiner, Art Unit 2814